Case 2:21-cv-00418-JAK-JPR Document 4 Filed 01/15/21 Page1of1 Page ID #:32

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Jennifer Pafiti

Pomerantz LLP,

1100 Glendon Avenue, 15th Floor
Los Angeles, CA 90024

(310) 405-7190

ATTORNEY(S) FOR: Plaintiff, ANTHONY SANCHEZ
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANTHONY SANCHEZ, Individually and on CASE NUMBER:
Behalf of All Others Similarly Situated,

 

 

 

 

 

 

Plaintiff(s),
Vv.
DECISION DIAGNOSTICS CORP. and KEITH CERTIFICATION AND NOTICE
M. BERMAN, OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)
TO: THE COURT AND ALL PARTIES OF RECORD:
The undersigned, counsel of record for Plaintiff, ANTHONY SANCHEZ

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

 

 

PARTY CONNECTION / INTEREST
ANTHONY SANCHEZ Plaintiff
01/15/2021 /s/Jennifer Pafiti
Date Signature

Attorney of record for (or name of party appearing in pro per):

Plaintiff, ANTHONY SANCHEZ

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
